                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF LOUISIANA


BARON JOHNSON CIVIL ACTION


VERSUS 19-567-SDD-RLB


TRUMP, ETAL.


                                             RULING

       The Court, after carefully considering the Complaint^ the record, the law

applicable to this action, and the Report and Recommendation2 of United States

Magistrate Judge Richard L. Bourgeois, Jr., dated October 10, 2019, to which no

objection has been filed, hereby approves the Report and Recommendation of the

Magistrate Judge and adopts it as the Court's opinion herein.

        ACCORDINGLY, this action is hereby DISMISSED, WITHOUT PREJUDICE, due

to Plaintiff's failure to pay the required filing fee.

        Signed in Baton Rouge, Louisiana the T~ day of November, 2019.




                                                                 c^
                                         CHIEF JUDC^F SHELLY D. DICK
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA




1 Rec. Doc. 1.
2 Rec. Doc. 3.
